Citation Nr: 1632159	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to a service-connected right knee disability.

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to May 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 RO decision that in pertinent part, denied service connection for a left knee disability and depression, and determined that new and material evidence had not been submitted to reopen a claim of service connection for hypertension.

A personal hearing was held in June 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In its March 2012 decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for hypertension.  In an April 2014 statement of the case, the AOJ reopened the claim.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The record before the Board consists of an electronic claims file.

The issues of service connection for an acquired psychiatric disorder, and whether new and material evidence has been received to reopen a claim of service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise that the current left knee disability, to include femorotibial degenerative changes and a loose body, was permanently aggravated by the service-connected right knee disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's current left knee disability, to include femorotibial degenerative changes and a loose body, is secondary to her service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the left knee disability claim.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has a current left knee disability, as demonstrated on VA examination in April 2014.  The examiner noted that the Veteran had femorotibial degenerative changes with loose body based on MRI and x-ray testing.  Consequently, the determinative issue is whether or not this disability is attributable to her military service or a service-connected disability.

In her July 2010 claim, the Veteran stated that her left knee disability began in January 1979.  The Veteran now contends that she has a left knee disability secondary to her service-connected right knee disability.  At her June 2016 Board hearing she testified that at the time of her right knee replacement surgery in 2003, her surgeon told her that she would be compensating the weight from the right knee to the left knee and would eventually need to have her left knee replaced as well.  She said that she began having left knee problems (pain and swelling) about two years later (i.e., in 2005).  The Veteran asserted that the weakness in her right knee caused her to put weight on her left knee.  She said she had been a pipefitter for 30 years, but now her job was more sedentary.

Service treatment records reflect treatment for a right knee disability (a torn right medial meniscus), but are negative for a left knee disability.  A November 1979 hospital discharge summary reflects that a physical examination was within normal limits except for the right lower extremity.

On VA examination in January 1983, no abnormalities were noted with regard to the left knee.

A November 1985 treatment note from the Norfolk Naval Medical Clinic reflects that the Veteran reported right knee pain after crawling on her knee.

On VA examination in December 1985, it was noted that the Veteran now complained of bilateral knee pain.  A left knee disability was not diagnosed.

In a July 2002 statement, the Veteran said that she was a pipefitter for 18 years, which required long periods of standing and bending.

VA medical records reflect that she underwent right knee surgery in July 2002, specifically a PALM/synovectomy.

On VA examination in October 2002, the veteran stated that she has been a pipe fitter for the last 18 years and that this required climbing ladders and getting into narrow spaces.  The Veteran reported that she was also developing problems with her left knee due to favoring of her right knee.  She stated that this problem began after the time of her initial injury and was not severe, but it had been getting worse over the last few years with popping as well as mild degrees of pain in the left knee.  On examination, she had an antalgic gait.  On examination, range of motion of the left knee was 0 to 120 degrees without pain. 

On VA compensation examination in April 2003 performed by an orthopedic surgeon, the examiner indicated that the Veteran was disabled due to bilateral knee pain, and her right knee was far more symptomatic that the left.  After an examination the examiner indicated that the Veteran had continued pain and swelling in the right knee.  The examiner stated, "Incidentally, the left knee is becoming more symptomatic because of the right knee.  A brief examination conducted on [April 29, 2003] demonstrated global tenderness to palpation with low-grade effusion."  The Veteran underwent a right total knee replacement in July 2003.

On VA examination of the right knee in October 2004, the examiner noted that the Veteran's posture was abnormal, and she leaned slightly to the left.  Her gait was abnormal, as she limped.  An examination of the feet did not show abnormal weight bearing, and she did not require an assistive device for ambulation.  On examination, there was pain on motion of the left knee.  The examiner noted that the Veteran had difficulty walking and standing for long periods, and ascending and descending stairs.

An early August 2010 VA orthopedic note reflects that the Veteran was diagnosed with left knee patellofemoral dysfunction and quadriceps tendinitis.  An August 2010 VA orthopedic note reflects that the Veteran complained of left knee pain.  The physician noted that an X-ray study of the left knee showed mild degenerative joint disease, and she had patellar tenderness and crepitus.

On VA examination of the right knee in September 2010, the Veteran reported that her replacement right knee joint had painful motion, and that her left knee hurt and limited her activities.  On examination, she walked with a normal gait.

A May 2012 VA emergency room note reflects that a magnetic resonance imaging (MRI) scan of the left knee from 2010 showed a trochlea osteochondral lesion with prominent surrounding marrow edema, and intermediate signal focus adjacent to the tibial attachment of the ACL that was concerning for a loose body.  The diagnostic impression was acute on chronic bilateral knee pain.

Recent VA outpatient treatment records reflect treatment for bilateral knee pain.

On VA examination in April 2014, the examiner opined that the Veteran's left knee disability was not at least as likely as not proximately due to or the result of the service-connected right total knee arthroplasty.  The examiner stated that the medical records showed magnetic resonance imaging (MRI) evidence of a loose body and X-ray evidence of minimal femorotibial degenerative changes without significant joint space narrowing.  He stated that further review of the record revealed no biomechanical or kinesiologically-based abnormalities of the right knee to cause or contribute to the findings of the left knee.  The VA examiner also indicated that the current severity of the left knee disability was worse than the baseline level of severity, but opined that the left knee disability was not at least as likely aggravated beyond its natural progression by the right knee disability.  The rationale was that although the Veteran complained of bilateral knee pain after her right total knee replacement, the evidence did not establish a cause and effect for permanent aggravation.  He concluded that there was no evidence the left knee patellofemoral syndrome was caused or contributed to by the right knee.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In light of the competent medical opinions discussed above, the Veteran's lay statements and testimony, and the objective medical finding at some examinations of an antalgic gait, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's left knee disability was permanently aggravated by her service-connected right knee disability is at least in relative equipoise, i.e., about evenly balanced for and against her claim.  Accordingly, the benefit of the doubt rule will be applied, and service connection for a left knee disability as secondary to a right knee disability is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


ORDER

Secondary service connection for a left knee disability, to include femorotibial degenerative changes and a loose body, is granted.


REMAND

The Veteran contends that she has hypertension and depression secondary to her service-connected right knee disability.  At her June 2016 Board hearing, the Veteran contended that she was depressed as a result of her physical limitations due to her service-connected right knee disability.  She also contends that she developed high blood pressure (hypertension) when she was told she had to have her right knee replaced.  

With regard to the application to reopen a previously denied claim of service connection for hypertension, the Board notes that at her Board hearing, the Veteran testified that during the pendency of this appeal, she submitted a letter to VA from her private physician, Dr. D. stating that she had never had high blood pressure until she was told that a right knee replacement was needed, and had it since then.  See hearing transcript at page 29.  Although private treatment records are on file dated from 1985-1990, apparently from Dr. D., the physician's letter is not on file.  The Veteran should be given another opportunity to submit this letter to VA.  

With regard to the claim of service connection for depression, the Board finds that the April 2014 VA medical opinion is inadequate.  Although the April 2014 VA mental health examiner opined that the Veteran's depression was not caused by her right knee disability, she did not address the issue of aggravation.  Thus, the Board finds that a remand is required to obtain a VA examination and medical opinion concerning this claim, with a review of the claims file and medical evidence, and an adequate supporting rationale.

In her July 2010 claim, the Veteran stated that her depression began in January 1979, that she was treated for it in service, and that she received VA treatment for it since January 2001.  In an undated letter, she said she was treated for depression during service at Fort Ord, and had been treated this by the Hampton VAMC for the past ten or more years.  A review of the claims file reflects that the Veteran's service treatment records are incomplete.  The Board finds that another attempt should be made to obtain any additional service treatment records, including inpatient clinical records, and any service treatment records from her reported period of reserve service.  The Veteran has reported serving in the U.S. Army Reserve from June 1988 to June 1989.  See her July 2010 claim.

Relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran testified that she has received VA psychiatric treatment beginning in 2003, and records on file show that she was hospitalized in July 2010.  It does not appear that all of the relevant records are on file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to submit a copy of the letter regarding hypertension from her private physician, Dr. D., which she referenced at her Board hearing.

2.  Obtain any additional service treatment records, including inpatient clinical records and any available service treatment records that may exist from a period of reserve service.  

If additional service treatment records are unavailable, the claims file should be annotated to reflect this.

3.  Obtain any outstanding VA medical records of treatment for a psychiatric disorder or hypertension dated from 2003 to the present (that are not already on file) and associate them with the electronic claims file.

4.  Then, arrange for a VA mental health examination to obtain a medical nexus opinion concerning the etiology of any current psychiatric disorder, to include depression.  The claims file must be made available to and reviewed by the examiner.  The examiner should specifically respond to the following questions:

a.  What is the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder (including depression) was incurred in service or is otherwise related to service?

b.  What is the likelihood (very likely, as likely as not, or unlikely) that a service-connected disability (1) caused or (2) permanently aggravated any current psychiatric disorder (including depression)?  

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that she had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

5.  Then readjudicate the claims remaining on appeal with consideration of all of the evidence of record.  If the benefits remain denied, issue the Veteran and her representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


